ORDER
This matter having been duly presented to the Court, it is ORDERED that CASSELL WOOD, JR., of PLAINFIELD, who was admitted to the bar of this State in 1974, and who was suspended from the practice of law for a period of three months effective March 25, 2002, by Order of this Court filed February 27, 2002, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent submit to the Office of Attorney Ethics quarterly trust account reconciliations and annual audits of his attorney books and records prepared by an accountant approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent’s first quarterly report be filed with the Office of Attorney Ethics five months after the end of the month following his restoration to practice..